111 N.J. Super. 550 (1970)
270 A.2d 46
BOROUGH OF NEW SHREWSBURY, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
BLOCK 105, LOT 11, ET ALS., DEFENDANTS, AND HERBERT HARVEY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued September 15, 1970.
Decided October 7, 1970.
Before Judges LEWIS, MATTHEWS and MINTZ.
Mrs. Sylvia B. Pressler argued the cause for appellant Herbert Harvey.
Mr. Martin M. Barger argued the cause for respondent (Messrs. Reussille, Cornwell, Mausner & Carotenuto, attorneys).
PER CURIAM.
The questions raised on this appeal are affirmed substantially for the reasons expressed by Judge Lane in his opinion for the Chancery Division reported at 104 N.J. Super. 360, and his oral opinions of January 30, 1969 and March 7, 1969.